DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 18, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 18 are allowable over the Prior Art of Record because it fails to teach or suggest a non-Cartesian coordinate positioning machine comprising an encoder scale arranged on or forming part of or being defined by an elongate member of the extendable leg assembly, and a constraint member associated with the extendable leg assembly for providing a plane defined by the encoder scale with a substantially constant orientation 

Claims 19 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a constraint member for a non-Cartesian coordinate positioning machine having an encoder scale arranged on or forming part of or being defined by an elongate member of the extendable leg assembly, wherein the constraint member is adapted to provide a plane defined by the encoder scale with 20a substantially constant orientation relative to gravity as the component is moved around the working volume in combination with the remaining limitations of the claims.

Claims 21 – 27 are allowable over the Prior Art of Record because it fails to teach or suggest an extendable leg assembly for a non-Cartesian coordinate positioning machine, the extendable leg assembly comprising an elongate member, with an end of the elongate member being provided with a bearing arrangement having 30three contact points, or at least substantially point-like contact surfaces or areas, for bearing against an at least part spherical bearing surface provided on the machine, where a plane defined by the contact points or surfaces or areas is substantially perpendicular to a longitudinal axis of the elongate member in combination with the remaining limitations of the claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Iseli et al. (US 10,775,147)
Angood (US 10,830,567)
Angood (US Pub. No. 2021/0033376)
McMurtry (US 10,816,335)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 9, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861